Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 6 is objected to because of the following informalities:  
Due to an amendment to parent claim 1, there is now a redundancy on line 2 of claim 6 (entire line is redundant).
Appropriate correction is required.

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1,3 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Kusek (3,155,301).
Kusek shows a spool package assembly with all of the recited limitations including;
an outer package (12,14,16,18) defining an interior volume having a center (see figures 1,3); 
a plurality of prongs (32,32) positioned within the interior volume, each with an aft end (at lead line for 34 in figure 1) and a distal end (lead line for 40 in figure 1);

a spool (28,30) rotatably secured on the plurality of prongs within the interior volume of the outer package.
	wherein the aft end of each prong of the plurality of prongs is coupled to the base portion adjacent to the center of the interior volume (at lead line for 34 in figure 1), and the distal end of each prong of the plurality of prongs extends away from the base portion (“away” being to the left in figure 4) and is angled toward the center of the interior volume (note angle 40 on the distal end of the prong, a plane along surface 40 intersects the central axis of the interior volume).

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1,3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kusek (3,155,301) in view of Rousculp et al.(5,060,882).
Kusek shows a spool package assembly with most of the recited limitations including;
an outer package (12,14,16,18) defining an interior volume having a center (see figures 1,3); 

A base portion (24) disposed on a first side of the interior volume (affixed to right wall in figure 4) and 
a spool (28,30) rotatably secured on the plurality of prongs within the interior volume of the outer package.
If it is argued that Kusek’s prong distal ends are not angled toward the center as it extends away from the base portion, then Rousculp shows a spool holder that has prongs where the distal end is angled toward the center (at lead line 30 in the cover figure).  It would have been obvious to one of ordinary skill to have modified Kusek by having the prong distal ends angled toward the center as they extend away from the base, as taught by Rousculp, since this is known for the same purpose of creating a bevel that allows the spool to automatically push the prong inward during insertion.
As per claims 3 and 6, the spool is removable by pinching the prong detents (38) together and axially removing the spool.

7.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kusek (3,155,301) with or without Rousculp et al.(5,060,882), as set forth above, and further in view of Ricci et al.(4,195,794).
In regard to claim 4, the modified-or-not Kusek has two prongs instead of 4.  Ricci shows that having 4 prongs is a well known alternative.  It would have been obvious to one of ordinary skill to have modified Kusek by doubling his prongs to 4, as taught by Ricci, in order to better hold the spool.


8.	Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Kusek lacks “a base portion disposed on a first side of the interior volume”.  However, cylindrical base 24 is mounted to a first side of the interior volume (as seen in figure 4), and thus is “disposed on a first side of the interior volume”.
Applicant further argues that Kusek’s prong does not have “the aft end of each prong of the plurality of prongs is coupled to the base portion adjacent the center of the interior volume”.  However, Kusek’s figure 4 clearly shows the prongs (32) having aft ends coupled to the base (24) adjacent the center.
Applicant may want to amend the claims to provide more details of the base, such that it distinguishes over Kusek.  If Applicant would like assistance in drafting claim language, they should feel free to call the Examiner at any time.
In regard to the 103 rejection, Applicant argues that Kusek and Ricci do not have “the distal end of each prong of the plurality of prongs extends away from the base portion and is angled toward the center of the interior volume”.  Firstly, Examiner will analyze what is meant by “toward the center of the interior volume”.   As seen in figure 5 or 12, it does not mean that the prong is pointing toward the center.  Apparently, it only means that the distal end has a surface, and one part of this surface is closer to the 
Examiner is confident that Applicant can come up with a structural amendment to the claims to distinguish this angling relative to Kusek and Rousculp, but again, feel free to call if you would like to float an idea.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724